DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a second continuation, non-provisional, regular application with a claim of priority to the parent application, U.S. Patent No. 10,387,850, Application No. 15/274,05 and to the first continuation U.S. Patent No. 10,956,877, Application No. 16/502,808. 
	A Preliminary Amendment was filed February 16, 2021, cancelling Claims 1 – 20 and adding Claims 21 – 40.  
	Thus, Claims 21 – 40 are pending and examined as follows.

	OFFICE NOTE:  Claims 24 and 32 are objected to because they contain a misspelling:  “tired” should be “tiered.”  
	Correction is required.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 21 - 40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 21 is a method claim and therefore falls into the category of a “process.”   Claim 29 is a “system” claim that recites various computer hardware components such as a processor, a data storage device, and a server, and therefore falls into the category of “machine/manufacture.”  Claim 37 is a non-transitory CRM claim and therefore falls into the category of “machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 21 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 21 recites the limitation:
“receiving, by the server, transaction-related information comprising merchant identification data, payment network identification data, and a transaction amount; retrieving, by the server, a current primary qualification criteria set of the one or more current primary qualification sets pertaining to the payment network associated with the payment network identification data; determining, by the server and based on the retrieved current primary qualification criteria set, an interchange fee;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of receiving a payment card transaction for processing by a network processor and determining a fee to be applied to the transaction.  Such practices literally occur millions of times each day, if not each minute.

Furthermore, the mere nominal recitation of computerized terms - such as a “server” – at such a high level of generality does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 21 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A computer-implemented method for a least cost acquirer routing of electronic payment transactions based on pricing models of acquirers, the method comprising: 
storing, by a server, one or more current primary qualification criteria sets received from one or more payment networks, 
wherein each primary qualification criteria set comprises a set of rules for determining an interchange fee and/or an interchange category for a given transaction for a corresponding payment network of the one or more payment networks; 
storing, by the server, a plurality of current pricing models received from a plurality of acquirers; 
determining, by the server and based on the transaction-related information, an interchange category; 
determining, by the server, for each of the plurality of acquirers, and based on the interchange category and the transaction-related information, applicable pricing models from the plurality of stored current pricing models; 
determining, by the server, for each of the plurality of acquirers, and based on the applicable pricing models, a least cost markup rate for the transaction; 
selecting, by the server, a least cost acquirer that yields a lowest markup rate among the plurality of acquirers; 
determining, by the server, a total applicable rate for the transaction based on the interchange fee and the lowest markup rate; 
transmitting, by the server over an electronic network, the transaction-related information and the total applicable rate to the least cost acquirer.
No additional computer components are mentioned in these limitations except – possibly – an “electronic network.”  This term is not clearly a computer component.  This term is recited at a high level of generality, as well as the term “server.”  No other particular computer functions or computer component interactions within this system are recited.  The few computer-related limitations are wholly generic in nature and are recited at such a high level of generality as to not provide any meaningful limitations on the claim.  Furthermore, the claim lacks concrete assignments of specific functions among these various components.  One example of such concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with Claim 21.
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – determining least cost routing for a payment transaction  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 22 recites the same abstract idea as Claim 21 by virtue of its dependency on Claim 21.  Like Claim 21, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 22 merely recites the abstract concept of transmitting the payment transaction is a given message format.  
Claim 23 merely recites the abstract concept of tiered pricing.
Claim 24 merely recites the abstract concept of tiered pricing.
Claim 25 merely recites the abstract concept of an interchange rate.
Claim 26 merely recites the abstract concept of a merchant identifier.  
Claim 27 merely recites the abstract concept of a message format.
Claim 28 merely recites the abstract concept of translating a message format.

Claim 29 - 40 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 21 - 40 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 - 40 are rejected under 35 U.S.C. §103 as being unpatentable over Patent Publication No. 2013/0054465 to Sakata et al. (hereinafter “Sakata”) in view of U.S. Patent Publication No. 2013/0311375 to Priebatsch et al. (hereinafter “Priebatsch”) 

Sakata is in the exact same field of endeavor as the claimed invention – least cost routing.  The title of Sakata reads as follows:    Least cost routing and matching.
Moreover, Sakata teaches routing a payment card transaction to one of multiple processing networks.   The Abstract is as follows:
“Systems and methods are disclosed for routing a transaction based on an assessment of costs associated with multiple payment processing networks. A transaction broker server determines how to route a received authorization request message for a transaction based on a first cost associated with processing the transaction via a first payment processing network and a second cost associated with processing the transaction via a second payment processing network. If the first cost is less than or equal to the second cost, the authorization request message is routed to the first payment processing network. If the first cost exceeds the second cost, at least one rule is applied to determine whether the first cost is to be reduced. If the at least one rule is satisfied, the first cost is reduced and the authorization request message is routed to the first payment processing network.”  (emphasis added) 

Thus, Sakata’s teachings are almost identical to those of the claimed invention.  
Moreover, Sakata teaches that the fees may be determined according to certain qualifications and requirements of networks and acquires, which can be formulated into a table as follows: 

    PNG
    media_image1.png
    629
    691
    media_image1.png
    Greyscale

Thus, Sakata teaches that there is a “total cost” that aggregates the network fee and the acquirer’s cost:
“[0029] One or more fees may be charged by a payment processing network for processing a transaction. A “cost associated with processing a transaction” (also referred to as a “transaction cost”) may refer individually to a processing fee, an interchange fee, or another fee assessed when a transaction is processed. The transaction cost may also refer to an aggregate of all fees for processing the transaction (also referred to as a “total cost”).”  (emphasis added) 

 Therefore, with regard to Claim 21, Sakata teaches:

21. (New) A computer-implemented method for a least cost acquirer routing of electronic payment transactions based on pricing models of acquirers, the method comprising:  (See at least Abstract reproduced above.  See also [0031] – [0037])

storing, by a server, one or more current primary qualification criteria sets received from one or more payment networks, wherein each primary qualification criteria set comprises a set of rules for determining an interchange fee and/or an interchange category for a given transaction for a corresponding payment network of the one or more payment networks;  (See at least [0037] – [0040] as to interchange fees.  At least [0039] relates to qualification “rules” for transaction costs.)
As to “storing” pricing models and other rules and pricing information in a server, see Fig. 1 as follows:

    PNG
    media_image2.png
    578
    737
    media_image2.png
    Greyscale


storing, by the server, a plurality of current pricing models received from a plurality of acquirers; (See at least Fig. 1 above as to storing pricing models. As to acquirer pricing models, see at least [0031] – [0037].)

receiving, by the server, transaction-related information comprising merchant identification data, payment network identification data, and a transaction amount;  (See at least [0046] – [0049], relating to transaction identifiers.  See [0042] for transaction amounts and other data.)

retrieving, by the server, a current primary qualification criteria set of the one or more current primary qualification sets pertaining to the payment network associated with the payment network identification data;   (See at least [0037] – [0040].)

determining, by the server and based on the retrieved current primary qualification criteria set, an interchange fee; (See at least [0037] – [0040], wherein the “rules” taught in [0039] define the qualification criteria set.)

determining, by the server and based on the transaction-related information, an interchange category; (See at least [0037].)

determining, by the server, for each of the plurality of acquirers, and based on the interchange category and the transaction-related information, applicable pricing models from the plurality of stored current pricing models;  (See at least [0037].)

determining, by the server, for each of the plurality of acquirers, and based on the applicable pricing models, a least cost markup rate for the transaction;  (See at least [0034] and [0038].)

selecting, by the server, a least cost acquirer that yields a lowest markup rate among the plurality of acquirers;  (See at least [0060] – [0061].)

determining, by the server, a total applicable rate for the transaction based on the interchange fee and the lowest markup rate;   (See at least [0029] and [0040].)

transmitting, by the server over an electronic network, the transaction-related information and the total applicable rate to the least cost acquirer.  (See at least Figs. 2 – 3)

 Therefore, Sakata appears to teach the basic limitations of Claim 21.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Priebatsch is cited for its teachings of tiered pricing and markup rates.
Priebatsch is in the same field at the claimed invention and Sakata – least cost routing of transactions.  The title is as follows:  Systems and methods for dynamic transaction-payment routing.
The Abstract of Priebatsch reads as follows:
“A mobile payment transaction aggregator designed to identify, on a per transaction basis, a payment processor from a plurality of available payment processors with the lowest processing fee for the given transaction. Additionally, the aggregator may bundle multiple payment transactions of a single consumer across multiple merchants for additional savings.” (emphasis added) 

Furthermore, Priebatsch teaches the imposition of “markup” rates by acquirers or processing entities:

“[0003] The merchant may pay two separate entities in the course of processing a credit card or debit card transaction. It pays an interchange fee to the bank that issued the consumer's card (the issuing bank) and an assessment fee to the card brand (e.g., VISA). Most merchants are not equipped to handle the data security required to process the transactions themselves and instead use the services of a third-party payment processor to move the transaction through the card network. While interchange and assessment fees are fixed regardless of which processor a merchant uses, the fee added by a payment processor (“markup costs”) can vary greatly from one payment processor to the next. Factors affecting these differences include not only variations in overall rates but also pricing differences based on the card used by the consumer, the type of transaction, overall transaction volume, even the date and time. These variations make it difficult for a merchant to select the processor that will assess the lowest fees possible for a particular transaction. One processor may charge a low markup cost for one type of transaction (e.g., debit card usage) but a high markup cost for another type of transaction (e.g., a transaction under $100) while another processor's pricing plan is the opposite. Unfortunately, a single merchant does not usually have a high enough credit/debit card transactional volume to enter into a contract with more than one processor, and must therefore accept the pricing model imposed by a single payment processor.”  (emphasis added) 

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the least cost routing teachings of Sakata, wherein total costs of interchange fees and acquirer costs are aggregated, to add the tiered and markup pricing teachings of Priebatsch.  The motivation to do so comes from Sakata.  As quoted above, Sakata teaches the least cost routing of transactions based on total costs.  It would greatly enhance the efficiency and effectiveness of the least cost routing system of Sakata to use the bundling teachings of Priebatsch to reduce markup costs. 

With regard to Claim 22, Sakata teaches wherein the transaction-related information further includes one or more of: a primary account number; an issuer identification number; a payment card number; a mode of payment; and whether an address verification system was utilized.  (See at least [0020] – [0022].)
With regard to Claim 23, Sakata teaches further comprising: prior to transmitting the transaction-related information: determining, by the server, a messaging format supported by the least cost acquirer; and if the received transaction-related information is in a messaging format that is different from the messaging format supported by the least cost acquirer, translating, by the server, the transaction-related information into the messaging format supported by the least cost acquirer; and transmitting, by the server over the electronic network, the translated transaction- related information to the least cost acquirer.  (See at least [0020] – [0022], wherein it would be readily apparent to a person of ordinary skill in the art that formats would require normalization in order to be processed.)

With regard to Claim 24, Sakata teaches wherein the current pricing models comprise one or more of: a tired pricing model and an interchange plus pricing model.  (See at least Fig. 5 and [0037].)

With regard to Claim 25, Sakata teaches wherein the interchange fee is represented by a rate.  (See at least [0040].)

With regard to Claim 26, Sakata teaches wherein the merchant identification data was assigned to the merchant by the server upon the merchant pre-registering with the server.  (See at least [0045] – [0049], wherein a person of ordinary skill in the art would readily understand that the merchant would be identified by an appropriate identifier in order for its “preferences” to be identified.)
With regard to Claim 27, Sakata teaches determining, by the server, i) a merchant identifier assigned by the least cost acquirer that corresponds to the merchant identification data in the transaction-related information and ii) a second messaging format used by the least cost acquirer, based on a mapping data structure linking the merchant identification data in the transaction- related information to the merchant identifier assigned by the least cost acquirer, wherein the transaction-related information in a first messaging format is translated to the second messaging format based on the mapping data structure.  (See at least [0021] – [0022] and [0059] – [0060], wherein a person of ordinary skill in the art would readily understand that “routing” a message to one of two processing networks may require translation of the message to another format.)

With regard to Claim 28, Sakata teaches wherein the first messaging format is JavaScript Object Notation (JSON) and the second messaging format is one of Extensible Markup Language (XML) or ISO 8583.  (See at least [0021] – [0022].)

With regard to Claim 29, the claimed invention is essentially identical to that claimed with respect to Claim 1 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 30, the claimed invention is essentially identical to that claimed with respect to Claim 22 above and is therefore obvious for the same reasons as set forth above with respect to that claim.
With regard to Claim 31, the claimed invention is essentially identical to that claimed with respect to Claim 23 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 32, the claimed invention is essentially identical to that claimed with respect to Claim 24 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 33, the claimed invention is essentially identical to that claimed with respect to Claim 25 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 34, the claimed invention is essentially identical to that claimed with respect to Claim 26 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 35, the claimed invention is essentially identical to that claimed with respect to Claim 27 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 36, the claimed invention is essentially identical to that claimed with respect to Claim 28 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 37, the claimed invention is essentially identical to that claimed with respect to Claim 21 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 38, the claimed invention is essentially identical to that claimed with respect to Claim 4 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 39, the claimed invention is essentially identical to that claimed with respect to Claim 26 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 40, the claimed invention is essentially identical to that claimed with respect to Claim 28 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using an algorithm to determine least cost routing for a payment card transaction).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2014/0214651to Prasadh.  This reference is relevant to the features of least cost routing algorithms.
	U.S. Patent Publication No. 2012/0072347 to Conway.  This reference is relevant to the features of tables for calculating processing fees.
	U.S. Patent Publication No. 2017/0300879 to Subramanian et al.  This reference is relevant to the features of updating acquirer’s fees.
	U.S. Patent Publication No. 2014/0129358 to Mathison.  This reference is relevant to the features of interchange fees.
	U.S. Patent Publication No. 2011/0302080 to White et al.  This reference is relevant to the features of setting interchange rates and tiered pricing.
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

October 20, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3691